Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Proposed Amendment filed on 10/15/2021 does not constitute new matter, and has been accepted by Examiner. 
The amendment seems to be able to overcome the previous rejection, over Dimou in view of Rune et al.
Examiner has found 2 prior art references that might read on the current amended independent claims. The references are 2017/0347297 (Abstract; [0062]) and 2017/0353865 (Abstract; [0062]). Therefore, the proposed claims are still not yet in condition for allowance.

/CHUCK HUYNH/               Primary Examiner, Art Unit 2644